Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “58” has been used to designate both a torque detector and a signal (dotted line) seemingly connected to the torque detector and an area in the sputtering chamber.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 95.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 96.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 9 objected to because of the following informalities: 
In line 7 of claim 1, “detect abnormality” should read “detect an abnormality” to correct grammar.
In line 7 of claim 9, “detecting abnormality” should read “detecting an abnormality” to correct grammar.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-2 and 4-9, the limitations “abnormality” and “abnormality detector” are indefinite because it is unclear what the metes and bounds of the term “abnormality” are. Specifically, there is no basis for what is considered “abnormal” as opposed to a normal occurrence of sputtering.
In line 2 of claim 2 and lines 2 and 4 of claim 7, the limitation “the other surface” is indefinite because it is unclear whether the target only has two surfaces, whether “the other surface” is opposite to the inner surface, or “the other surface” may be any surface of the target other than the “one surface” recited in claim 1.
Claim 3 states that the first temperature detector “includes a second temperature detector,” which implies that the second temperature detector is within the first temperature detector. However, the specification describes the second temperature detector as another part of the abnormality detector (para 0045; Fig. 1 – 64, 65). Therefore, it is unclear whether the first temperature detector and second detector must be separate components, the same component, or either. For the purposes of examination, the limitation will be interpreted to mean at least that the second temperature detector may be either a separate component forming the abnormality detector or a sub-portion of the first temperature detector.
In line 4 of claim 9, “the target” lacks antecedent basis because there is no previously mentioned target in the claim. This rejection may be overcome by amending “the target” to read “a target”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meckel (US 4414087 A).
	Regarding claim 1, Meckel (US 4414087 A) teaches a sputtering apparatus comprising a vacuum chamber 12 having a substrate 13, a target 30 having a surface facing an inner surface of the chamber, a gas supply 36 to supply a gas for generating plasma, and a power supply 14 to supply power to the target to generate the plasma, sputter the target, and form a film on the substrate (col 3 line 5-24, col 4 line 61-68, col 5 line 1-24; Fig. 1). Meckel also teaches a temperature sensor 31 and controller 32 (abnormality detector) to prevent the target from reaching a temperature at which it begins to melt or undergo physical or chemical changes (detect an abnormality caused by a temperature of the target) (col 4 line 12-44; Fig. 1).
	Regarding claim 9, Meckel teaches locating a substrate 13 in a vacuum chamber 12, supplying a gas for generating plasma using a gas supply 36, generating a plasma by supplying a power to a target through a power supply 14 and sputtering the target 30 (col 3 line 5-24, col 4 line 61-68, col 5 line 1-24; Fig. 1). Meckel also teaches using a temperature sensor 31 and controller 32 (abnormality detector) to prevent the target from reaching a temperature at which it begins to melt or undergo physical or chemical changes (detect an abnormality caused by a temperature of the target) (col 4 line 12-144; Fig. 1).

Claim(s) 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (JP H10130833 A).
	Regarding claim 1, Ishihara (JP H10130833 A) teaches a sputtering apparatus comprising a vacuum vessel 1 (chamber) having a substrate 50 facing a target 2, a gas introduction means 4 (supply), and a power supply 21 to supply power to a target (para 0018-0020; Fig. 1), which forms a plasma to sputter the target and form a thin film (para 0004). Ishihara also teaches a torque detection means 6 for detecting that the torque required to rotate a magnet in order to determine when the target needs to be replaced (abnormality detector configured to detect an abnormality) (para 0012-0013, 0021; Fig. 1).
	Ishihara fails to explicitly teach that the abnormality is caused by a temperature of the target. However, Ishihara teaches that the torque detection means detects when the torque decreases due to target erosion (para 0013, 0022) and thus necessarily would detect an abnormality caused by the temperature of the target, such as melting of the target, because the torque would similarly decrease. Alternatively, the consumption of the target may broadly be considered an “abnormality caused by a temperature of the target” because the target must necessarily have a temperature and the temperature necessarily affects the target erosion/consumption.
	Regarding claim 7, Ishihara teaches a magnet 3 (array) disposed on the back side of the target 2 to perform magnetron sputtering (para 0004-0005; Fig. 1), a rotating (moving) mechanism 31 configured to rotate (move) the magnet array along the back surface of the target (para 0005, 0016; Fig. 1), and a torque detection means 6 (load detector) configured to detect the target material remaining based upon the required torque (load) of the magnet rotation mechanism 31 (para 0022-0028; Fig. 1).
	Regarding claim 8, Ishihara teaches a calculation unit 62 and comparison unit 63 in the torque detection means 6 to store a calculation formula for calculating torque and to store reference torque values (storage configured to store parameters for the load) as well as compare measured torque at various times with a reference value to determine if the target life has expired (abnormality has occurred) (para 0029-0031, 0035; Fig. 1).
	Regarding claim 9, Ishihara (JP H10130833 A) teaches locating a substrate 50 in a vacuum vessel 1 (chamber) facing a target 2, a gas introduction means 4 (supply), and a power supply 21 to supply power to the target (para 0018-0020; Fig. 1), which is used to form a plasma to sputter the target and form a thin film (para 0004). Ishihara also teaches a torque detection means 6 for detecting that the torque required to rotate a magnet in order to determine when the target needs to be replaced (detecting an abnormality using an abnormality detector) (para 0012-0013, 0021; Fig. 1).
	Ishihara fails to explicitly teach that the abnormality is caused by a temperature of the target. However, Ishihara teaches that the torque detection means detects when the torque decreases due to target erosion (para 0013, 0022) and thus necessarily would detect an abnormality caused by the temperature of the target, such as melting of the target, because the torque would similarly decrease. Alternatively, the consumption of the target may broadly be considered an “abnormality caused by a temperature of the target” because the target must necessarily have a temperature and the temperature necessarily affects the target erosion/consumption.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Meckel (US 4414087 A), as applied to claim 1 above, and further in view of Oh (US 6113754 A).
	Regarding claim 2, Meckel teaches conduits (18, 19) for passing a coolant (coolant channel) through the cathode 11 on the other side of the target 30 (col 3 line 25-44; Fig. 1).
Meckel fails to explicitly teach the abnormality detector includes a first temperature detector configured to detect a temperature of the coolant in a discharge path connected to the channel. However, Oh (US 6113754 A), in the analogous art of cooling a sputtering target, teaches a temperature detection device for detecting a supply temperature (81a) and a detection device for detecting a discharge temperature (81b) of a coolant supplied to the target and comparing the inlet and outlet temperature difference to determine the desired supply temperature and time of the coolant (col 5 line 21-53, 60-67, col 6 line 1-7; Fig. 4). Meckel and Oh both teach measuring a temperature to influence the control of the coolant flow (Meckel col 4 line 12-44; Oh col 5 line 60-67, col 6 line 1-7). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the target temperature sensor (abnormality detector) of Meckel with the inlet and outlet temperature sensors of Oh because this is a substitution of equivalent elements yielding predictable results. MPEP 2143(I)(B).
	Regarding claim 3, the combination of Meckel and Oh teaches a supply temperature detector 81a and a discharge temperature detector 82a (Oh col 5 line 21-53, 60-67, col 6 line 1-7; Fig. 4).
	Regarding claim 4, the combination of Meckel and Oh teaches the difference between the temperatures of the coolant inlet and outlet (detection value obtained by first and second temperature detectors) is used to determine a desired supply temperature and time of the coolant (Oh col 5 line 21-53, 60-67, col 6 line 1-7; Fig. 4), thus inherently detecting whether or not an abnormality (e.g. an undesired temperature or melting of the target) has occurred.
	
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meckel (US 4414087 A), as applied to claim 1 above, and further in view of Poole (US 20050236266 A1).
Regarding claim 5, Meckel fails to explicitly teach a parameter detector configured to detect a value of a current supplied to the target by the power supplier or a value of a voltage applied to the target by the power supplier. However, Poole (US 20050236266 A1), in the analogous art of sputtering, teaches monitoring the target voltage and current over time using a sensor box (parameter detector) and compares the data to reference values to detect potential problems with the sputtering target or indicate end of life (abnormalities) (para 0005, 0008-0009, 0011-0012, 0025-0027). Because Poole teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the sensor box of Poole in the Meckel apparatus to detect potential problems during the sputtering process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The voltage and current sensor of Meckel in view of Poole would also inherently detect abnormalities caused by the temperature of the target, such as melting of the target, because the change in material properties would impact the voltage and current in the target.
	Regarding claim 6, the combination of Meckel and Poole teaches a data acquisition box (storage) for storing data (parameters) provided from the sensor box and that the data (parameters) acquired are compared to set thresholds to determine if oddities (abnormalities) are occurring (Poole para 0032, 0039).

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Meckel (US 4414087 A), as applied to claim 1 above, and further in view of Ishihara (JP H10130833 A).
	Regarding claim 7, Meckel teaches a magnet array 17 disposed on the back side of the target 30 to perform magnetron sputtering (col 3 line 25-54; Fig. 1).
Meckel fails to explicitly teach a moving mechanism configured to move the magnet array along the other surface of the target, wherein the abnormality detector includes a load detector configured to detect a load of the moving mechanism. However, Ishihara (JP H10130833 A), in the analogous art of sputtering, teaches a rotating magnetron 3 for achieving uniform erosion of the target 2 having a rotating (moving) mechanism 31 configured to rotate (move) the magnet array along the back surface of the target (para 0005, 0016; Fig. 1). Meckel and Ishihara both teach magnet arrangements for magnetron sputtering (Meckel col 3 line 25-54; Ishihara para 0005, 0016). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnet arrangement of Meckel with the rotating magnet arrangement of Ishihara, to achieve more uniform erosion of the target, because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Additionally, Ishihara teaches a torque detection means 6 (load detector) configured to detect the target material remaining based upon the required torque (load) of the magnet rotation mechanism 31 in order to determine when the target needs to be replaced (para 0022-0028; Fig. 1). Because Ishihara teaches that such torque detection means were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the torque detection means in the Meckel apparatus to improve control of the sputtering process and prevent sputtering the backing plate/magnet materials with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The torque detection means of Meckel in view of Ishihara would also inherently detect abnormalities caused by the temperature of the target, such as melting of the target, because the required torque would decrease due to the decrease in sputtering material.
	Regarding claim 8, the combination of Meckel and Ishihara teaches a calculation unit 62 and comparison unit 63 in the torque detection means 6 to store a calculation formula for calculating torque and to store reference torque values (storage configured to store parameters for the load) as well as compare measured torque at various times with a reference value to determine if the target life has expired/reduced (abnormality has occurred) (Ishihara para 0029-0031, 0035; Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wegmann (US 4983269 A) teaches a sensor for detecting when a high-erosion region of a target approaches the backing plate by detecting the temperature or other parameters, thus reading on claim 1. Nakamura (US 20150136596 A1) teaches a sputtering apparatus more similar to Fig. 1 of the instant application, including a similar magnet moving mechanism to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797